Title: From Thomas Jefferson to Zachariah Loreilhe, 28 August 1786
From: Jefferson, Thomas
To: Loreilhe, Zachariah



Sir
Paris Aug. 28. 1786.

Your favor of the 23d. came to hand yesterday. Mr. Barclay had contracted for the delivery of the arms for Virginia at the port  of Bourdeaux, and, if I mistake not, had charged Mr. Bondfeild there with the receipt of them. On this presumption, as soon as I was informed of their arrival at Bourdeaux I desired [Mr.] Bondfeild to ship them from thence directly to Virginia. He has accordingly sent the first parcel of 1500. and has received 500 more to be forwarded immediately. I imagine this to be the least expense of course. I thank you however for your kind offers of service in this business, and shall not fail to avail the public of them whenever occasion shall offer. I had the honour of writing you yesterday on the subject of a picture for M. Thevenard, and have now that of being with the most perfect respect Sir Your most obedient & most humble servt.,

Th: Jefferson

